Citation Nr: 1237129	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  08-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ingrown toenails other than on the 1st toe of the left foot, including as due to residuals of frostbite.

4.  Entitlement to service connection for maxillary sinusitis, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma.

5.  Entitlement to service connection for laryngitis, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma.

6.  Entitlement to a compensable evaluation for residuals of a left first ingrown toenail.

7.  Entitlement to a rating in excess of 30 percent for psychophysiologic reaction of the respiratory system with bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1946 to November 1949 and from May 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's attempt to reopen his claims of entitlement to service connection for hypertension and service connection for sleep apnea, both including as secondary to the service-connected bronchial asthma.  That rating action also denied service connection for chronic maxillary sinusitis and service connection for laryngitis, including as secondary to service-connected bronchial asthma, service connection for ingrown toenails due to residuals of frostbite.  The RO also denied the Veteran's claims for increased ratings for residuals of a left first ingrown toenail and psychophysiological reaction of the respiratory system with bronchial asthma.  

In his substantive appeal (VA Form 9), received in February 2008, the Veteran requested a hearing before a Decision Review Officer at the RO.  In March 2008, the RO sent the Veteran notice that a hearing was scheduled for April 2, 2008.  In a report of contact (VA Form 119), dated in March 2008, the Veteran requested that the hearing be rescheduled.  Later in April 2008, the RO sent the Veteran notice that the hearing had been rescheduled for April 30, 2008.  However, in a statement dated April 30, 2008, the Veteran requested that the hearing be rescheduled because he was unable to talk because of laryngitis.  In September 2008, the Veteran's service representative indicated that the Veteran requested a VA examination in lieu of a personal hearing.  Under these circumstances, and because the examination was later conducted, the Board considers the request for a hearing to be withdrawn by the Veteran.  See 38 C.F.R. § 20.704(d).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

(The issues of whether new and material evidence has been received to reopen the claim for service connection for ingrown toenails due to residuals of frostbite, entitlement to service connection for maxillary sinusitis, entitlement to a compensable evaluation for residuals of a left first ingrown toenail and entitlement to a rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  Service connection for hypertension, secondary to psychophysiologic reaction of the respiratory system with bronchial asthma, was denied by the Board in a decision dated in November 2005.  


2.  Evidence added to the record since the November 2005 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma.  

3.  Service connection for sleep apnea, secondary to psychophysiologic reaction of the respiratory system with bronchial asthma, was denied by the Board in a decision dated in November 2005.  

4.  Evidence added to the record since the final November 2005 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma.  

5.  The record does not show a current diagnosis of laryngitis.  


CONCLUSIONS OF LAW

1.  A November 2005 Board decision denying service connection for hypertension and sleep apnea is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1104 (2012).  

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for hypertension or sleep apnea, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma; thus, the claims may not be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).  

3.  The Veteran does not have laryngitis that is the result of disease or injury incurred in or aggravated by active military service and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2005 and November 2006 from the RO to the Veteran that were issued prior to the RO decision in May 2007.  Those letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The November 2006 letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was provided an opportunity to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a fair disposition of this appeal.  Further, a review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records have been associated with his paperless claims file.  

The Veteran has been afforded VA examinations where required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the laryngitis issue.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Analysis

When the Board or the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran entered active duty in December 1946; an enlistment examination revealed a blood pressure reading of 125/75.  Evaluation of the ears, nose and throat was normal.  In June 1948, the Veteran was seen for a head cold.  A discharge examination, dated in October 1949, noted a blood pressure reading of 120/68; clinical evaluation of the nose, sinuses, and throat was normal.  Clinical evaluation of the feet was also normal.  The service treatment reports (STRs) for the second period of service indicates that the Veteran underwent a flying status examination in June 1951; blood pressure readings were 122/80 sitting, 118/78 recumbent, and 120/82 standing.  In July 1951, the Veteran was treated for an ingrown toenail of the left great toe.  In January 1952, that ingrown toenail was surgically removed and dressed.  When seen in February 1952, it was noted that the Veteran had an ingrown toenail on the left foot which was previously removed; the toe was clean and healed.  On the occasion of his separation examination in December 1952, the Veteran reported being treated for a common cold, and he reported treatment for an ingrown toenail one year earlier.  Clinical evaluation noted a blood pressure reading of 122/80.  Evaluation of the mouth and throat, as well as the feet was normal.  The STRs are completely silent with respect to any complaints or diagnoses of sleep apnea.  

Of record is a VA hospital summary indicating that the Veteran was admitted to a hospital in February 1954 for treatment of asthma.  It was noted that he observed a tendency of wheezing when he had had a short cold 5 years earlier while in the military service.  He was diagnosed with asthma that was treated and improved.  

By a rating action in April 1954, the RO granted service connection for asthma; a 10 percent disability rating was assigned, effective February 26, 1954.  

VA medical records dated from February 1971 through February 1974 show that the Veteran received ongoing clinical attention for bronchial asthma.  During a VA examination in February 1974, it was noted that the Veteran had a long history of asthma but no mention of a nervous condition.  At the interview, he was wheezing and had a little difficulty in talking; he showed good personal hygiene, had good gait and posture, and remained quiet and cooperative.  The Veteran reported that he had difficulty sleeping if he had asthma; otherwise, he slept well.  He denied any nightmares.  His affect was somewhat apathetic and his behavior was appropriate.  He was oriented and his memory for the past and present was good.  He showed poor insight and good judgment.  The diagnosis was psychophysiologic reaction of the respiratory system (asthma).  

A rating action in April 1974 recharacterized the Veteran's service-connected condition to psychophysiologic reaction of the respiratory system with bronchial asthma, and increased the rating from 10 percent to 30 percent, effective January 2, 1974.  That rating action also granted service connection for removal of an ingrown toenail; a 0 percent rating was assigned, effective February 26, 1954.  

VA progress notes dated from 1974 through 1998 show that the Veteran received ongoing clinical evaluation and treatment for his bronchial asthma.  An August 1977 VA progress note indicates that the Veteran was seen for complaints of chest pain; he had a blood pressure reading of 140/108.  The examiner noted that costochondritis was the likely cause.  On the occasion of a VA examination in January 1979, blood pressure readings were 148/110 standing, 148/98 sitting, and 150/100 recumbent.  The pertinent diagnoses included hypertension, mild to moderate.  During a clinical visit in July 1991, it was noted that the Veteran was seeking treatment for nasal obstruction and was under treatment at the allergy clinic; the assessment was sleep apnea.  In December 1991, the Veteran was seen for complaints of disabling snoring and difficulty with nasal breathing; he was given a provisional diagnosis of sleep apnea.  Following an ear, nose and throat consultation in February 1992, the examiner reported a diagnosis of allergic rhinitis.  

A VA examination report dated in March 1995 reflects diagnoses of bronchial asthma, sleep apnea, and arterial hypertension under therapy.  

Of record is a medical statement from Dr. Rafael H. Zaragoza, dated in December 1998, indicating that the Veteran was being evaluated for a history of rhinitis and asthma.  He completed an allergic investigation based on the history of the primary visit and nutritional explanation according to document of October 5, 1998.  

The Veteran was afforded a VA examination for evaluation of hypertension in September 2003.  The Veteran reported being diagnosed with hypertension in 1970.  Blood pressure readings were 120/80, 130/75, and 120/80.  Renal function tests were within normal limits.  The pertinent diagnosis was arterial hypertension.  The examiner opined that arterial hypertension was not secondary to service-connected asthma or to the medications taken for it.  A VA examination for evaluation of the claimed sleep apnea was also conducted in September 2003, at which time it was noted that the Veteran had a history of sleep apnea diagnosed at the VA center in 1991 by sleep studies.  Since then, the Veteran has been under treatment with CPAP with improvement of the daytime hypersomnolence and excessive tiredness.  Following a physical examination, the examiner reported a diagnosis of obstructive sleep apnea.  The examiner opined that sleep apnea was not secondary to the Veteran's service-connected asthma or the medication taken for it.  

Of record is the report of a VA cold injury protocol examination conducted in December 2006.  The Veteran indicated that he sustained cold exposure injury to his feet while using the military boots in service.  It was noted that the Veteran has had debridement and cleansing of the feet, and he has been prescribed orthopedic shoes with fair pain control.  He denied history of other cold injury.  The Veteran reported tingling sensation in both feet.  He also reported fungal infection in both feet.  Following examination of the feet, the examiner reported diagnoses of demyelinating peripheral neuropathy by EMG at least as likely as not secondary to frostbite of the feet.  

Received in May 2007 were VA progress notes dated from February 2006 to May 2007 which show that the Veteran received ongoing clinical evaluation and treatment for chronic sinusitis and sleep apnea.  

On the occasion of a VA examination in January 2007, it was noted that the Veteran had a history of ingrown toenails; he complained of pain in the toes when he walks or wears closed shoes.  Examination revealed subungual hyperkeratosis on the first and third toenails of the right foot, and on the first and second toenails of the left foot.  The pertinent diagnosis was ingrown toenail by history.  

VA progress notes dated from December 2007 through January 2012 show that the Veteran received ongoing clinical evaluation and treatment for bronchial asthma.  These records also show diagnoses of sinusitis, hypertension, and obstructive sleep apnea.  

Claims to Reopen

In this case, the Board denied the Veteran's claims of entitlement to service connection for hypertension and sleep apnea, claimed as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma in November 2005; that decision was based on a finding that the Veteran's hypertension and sleep apnea were not proximately due to or the result of his service-connected psychophysiologic reaction of the respiratory system with bronchial asthma.  In that decision, the Board also determined that the record did not reflect that hypertension or sleep apnea was present in service or was otherwise related to military service.  The evidence received subsequent to November 2005 consists of VA medical records, private treatment reports, and VA examination reports showing that the Veteran continued to receive treatment for hypertension and sleep apnea.  

The Board has reviewed the recent evidentiary submissions and concludes that new and material evidence has not been submitted.  As noted above, the November 2005 denial was based on a finding that the evidence failed to show that the Veteran's hypertension and sleep apnea were related to service, or to his service-connected disability.  The evidence added to the record since the Board decision does not include any competent evidence that tends to establish a relationship between the Veteran's hypertension or sleep apnea and military service; nor is there any evidence showing the Veteran's hypertension or sleep apnea was caused by or aggravated by his service-connected respiratory disability.  

In sum, none of the evidence added to the record since the final Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for Veteran's hypertension or sleep apnea, including as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma.  The recent evidentiary submissions, when viewed in the context of the prior denial, have not cured or addressed any of the evidentiary defects.  Therefore, the application to reopen is denied.  

Consequently, the evidence added to the record since the November 2005 denial of service connection for hypertension and sleep apnea, including as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma, is not material because by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claims, and does not present the reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claims of entitlement to service connection for hypertension and sleep apnea, including as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma, may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).  


Laryngitis

Service connection is awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With respect to secondary service connection claim, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for laryngitis, claimed as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma.  Significantly, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Significantly, while the STRs show that the Veteran received treatment for cold symptoms, they are completely silent for any specific diagnosis of laryngitis.  In fact, on the December 1952 separation examination, clinical evaluation of the throat was normal; no otolaryngeal symptoms were noted.  

Moreover, post-service VA and private medical records are completely silent with respect to any findings of laryngitis.  There is no current diagnosis of laryngitis in the claims folder.  In the absence of a current diagnosis of laryngitis, service connection for laryngitis is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's assertions that he suffers from laryngitis related to his service-connected bronchial asthma.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for laryngitis.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for laryngitis cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for hypertension, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma, is denied.  

New and material evidence having not been received, the application to reopen a claim for service connection for sleep apnea, to include as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma, is denied.  

Service connection for laryngitis, including as secondary to psychophysiologic reaction of the respiratory system with bronchial asthma, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Claim to Reopen-Ingrown Toenails

The Veteran's current claim involves entitlement to service connection for ingrown toenails on the left foot due to residuals of frostbite.  The RO addressed the claim on the merits; however, this claim is based upon the same factual basis as a previous claim of entitlement to service connection for ingrown toenails, which was last denied in a September 2003 rating decision that became final.  By a rating action in September 2003, the RO denied service connection for ingrown toenails based on a finding that while the Veteran was treated for an ingrown toenail in service, there was no evidence of any chronic disability.  A notice of disagreement to that determination was received in October 2003, and a statement of the case was issued in November 2005; however, no substantive appeal was thereafter received from the Veteran.  Consequently, that determination became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The Board will consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

There are specific notice requirements with respect to claims to reopen.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has not been provided with proper notice as to the evidence and information that is necessary to reopen his claim of entitlement to service connection for ingrown toenails, which was last denied by the RO on the grounds that there was no evidence of any chronic toenail disability that was traceable to disease or injury incurred in or aggravated by military service.  Therefore, the claim must be remanded so that the Veteran may be sent an updated VCAA letter in compliance with Kent.  

Maxillary Sinusitis

The Veteran maintains that he is entitled to service connection for a chronic sinus condition which developed during his period of military service.  The Veteran notes that he was treated on several occasions for chronic colds, with sinus congestion.  

The Veteran was afforded a VA examination in September 2003 for evaluation of the nose, sinus, larynx and pharynx.  The Veteran claimed watery nasal discharge and stuffiness for the last 50 years; he also reported recurrent episodes of asthma and sneezing episodes.  The Veteran was diagnosed with allergic rhinitis and chronic maxillary sinusitis.  The examiner noted that allergic reactions can have, in some cases, an emotional component, but his is a matter that should be evaluated by a specialist.  Subsequently, the Veteran was provided a VA examination in January 2007, at which time he reported sneezing and interference with his breathing through his nose.  The examiner noted that x-rays of the sinuses had been requested and he would give his opinion after the x-rays; nonetheless, he stated that the veteran had chronic maxillary sinusitis, which "I believed is not related to service-connected."  The examiner's opinion is unclear as to whether he found the Veteran's sinusitis to be related to service and/or his service-connected bronchial asthma.  In light of the above, another examination should be conducted after additional development is undertaken.  

In that regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Left First Ingrown Toenail

The Veteran maintains that the residuals of his ingrown toenail have increased in severity.  Submitted in support of the Veteran's claim was a medical statement from Dr. Luis A. Esquerdo, received in February 2012, indicating that he has been treating the Veteran for a bilateral foot disorder since January 2001.  At that time, the Veteran had pain on the hallux with severe dystrophy of the nail.  It was noted that past medical history was unremarkable with the exception of a history of trauma to the area by a surgical procedure performed on the bilateral hallux in 1952 when the Veteran was serving in the Armed Forces.  The Veteran stated that he has taken care of the nails by himself for the most part prior to his visit.  Dr. Esquerdo noted that the Veteran was found to have a subungual exotosis on the hallux.  Dr. Esquerdo also stated that the exostosis could account for pain on the nails and the toes on ambulation; secondly the dystrophy of the nails could cause pain as well.  The reason for this could be directly related to a surgical procedure and the nail matrix disturbance aggravated by a fungal infection.  

The Veteran's contentions and Dr. Esquerdo examination findings strongly suggest that the Veteran's residuals of the ingrown toenail have increased in severity since the last VA examination of the claimant's disorder in January 2007.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  

Psychophysiologic Reaction of Respiratory System--Bronchial Asthma

The Veteran asserts that the current 30 percent rating for his service-connected disability does not adequately compensate him for the degree of severity of the disabilities.  

The Veteran was afforded a VA examination for his service-connected respiratory disabilities in January 2012.  During the course of that examination no specific diagnostic testing was conducted, to include a Pulmonary Function Test (PFT); it was noted that the Veteran left the examination prior to the PFT being completed.  In his informal hearing presentation, dated in August 2012, the Veteran's representative requested that the case be remanded in order to obtain a PFT as the results are necessary in order to determine the true severity of the Veteran's respiratory disorder.  

Given the evidence suggesting that the January 2012 VA examiner did not complete relevant diagnostic testing, the Board finds that an additional VA examination is warranted to clarify the issue and determine the current severity of his respiratory disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).) 

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  Provide notice to the Veteran and his representative that fully complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) regarding the Veteran's application to reopen a claim for service connection for ingrown toenails.  This letter should also explain what constitutes new and material evidence (pursuant to 38 C.F.R. § 3.156 ) and specify the type of evidence necessary to satisfy the elements of the underlying claim on appeal that were found insufficient in the previous denial, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his sinusitis and service-connected residuals of ingrown toenails and bronchial asthma.  The Board is particularly interested in obtaining all the records of the treatment afforded to the Veteran by Dr. Luis A. Esquerdo.  The AOJ should attempt to obtain any such private treatment records, and any additional VA medical records not already on file, which may exist and incorporate them into the claims folder.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA examination in order to determine the current severity of the residuals of the left first ingrown toenail.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination.  In doing so, the examiner must consider the statement from Dr. Luis A. Esquerdo.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must describe all symptoms and manifestations associated with the Veteran's service-connected ingrown left great toenail and comment on the severity of each symptom and manifestation identified.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sinus disability.  The claims folders must be reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current disability.  The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed sinus disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service or to the Veteran's service-connected bronchial asthma.  Specifically, it should be noted whether chronic sinusitis has been caused or made chronically worse by the service-connected respiratory disability.  Any opinion expressed must be accompanied by a complete rationale and the examiner should reconcile his/her opinion with the January 2007 VA examiner's opinion.  

5.  The Veteran should also be scheduled for a respiratory examination to ascertain the severity of his service-connected bronchial asthma.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination.  The examiner should report all pertinent symptomatology and findings in detail and must provide the rationale for all opinions expressed.  Pulmonary function tests should be conducted.  Spirometric pulmonary function testing should include FVC (Forced Vital Capacity), FEV-1 (Forced Expiratory Volume in one second), the FEV-1/FVC ratio, and the FEV-1 as a percentage of the predicted FEV-1.  Both pre- and post-bronchodilatation test results should be reported.  If post-bronchodilatation testing is not conducted, the examiner should explain why it was not.  If the examiner determines that any of the requested tests are unnecessary or contraindicated, he or she must provide a rationale for that conclusion.  In addition to providing the result of pulmonary function tests and completing all relevant inquiries on the examination worksheet, the examiner is also requested to note:  (1) the frequency (per week) of episodes of respiratory failure; (2) the frequency of visits to a physician for required care of exacerbations: (3) the frequency of courses of systemic (oral or parenteral) corticosteroids, high-dose corticosteroids, or immuno-suppressive medications, (4) the frequency of inhalational or oral bronchodilator therapy; and (5) the use of inhalational anti-inflammatory medication.  A complete rationale should be given for all opinions and conclusions expressed.  

6.  The AOJ should review the claims folder and ensure that all of the requested development actions have been conducted.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports. If a requested examination does not include fully detailed descriptions of symptoms and necessary test reports, special studies or adequate responses to the specific information requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the AOJ should re-adjudicate the Veteran's claims remaining on appeal on the basis of all evidence of record and all applicable laws and regulations.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for any decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


